DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3 December 2020 (“Remarks”) have been fully considered but they are not persuasive.
In Remarks pp. 6 and 7, Applicant contends (emphasis in original):
Morita does not teach “generate an alarm when the calculated value shows a predefined tendency in succession for a preset number of times,” as recited in amended claim 1. Instead, Morita is silent regarding this feature. …
Further, the Office Action cites to paragraph [0146] of Morita to teach this feature. However, this paragraph, simply teaches “if the consecutive stable number is equal to or smaller than the stable cycle number and if the execution frequency of the sub recipe (the total loop frequency) is equal to or smaller than the maximum loop frequency (the maximum cycle number), the sub recipe is executed again. On the other hand, if the execution frequency of the sub recipe (the total loop frequency) exceeds the maximum loop frequency (the maximum cycle number), an alarm indicating the incapability of end point detection is generated.” (Emphasis added). Morita at paragraph [0146]. However, even in such a process cycle, the alarm is generated only depending on whether the execution frequency of the sub recipe is equal to or smaller than the maximum loop frequency, or exceeds the maximum loop frequency. Thus, the condition that the execution frequency of the sub recipe shows a predefined tendency in succession for a preset number of times is never considered in Morita. Therefore, Morita does not teach, suggest or claim each feature of amended claim 1.
The limitation at issue for claim 1, which was incorporated into claim 1 from dependent claim 10, appears to be:
generate an alarm when the calculated value shows a predefined tendency in succession for a preset number of times.
The Examiner notes that Applicant’s assertion, noted above, that “even in such a process cycle, the alarm is generated only depending on whether the execution frequency of the sub recipe is equal to or smaller than the maximum loop frequency, or exceeds the maximum loop frequency”. Fig. 12B further illuminates the teaching in cited paragraph 0146:

    PNG
    media_image1.png
    490
    690
    media_image1.png
    Greyscale

In other words, in the case where a cycle is deemed to be “stable”, the device in the art checks to see if the number of consecutive stable cycles determined is less than than a minimum required stable cycle number (e.g. the “consecutive stable number” threshold). The device in the art then checks to see if the total number of loops performed is greater than a maximum loop frequency threshold. If this threshold is exceeded, then an alarm is generated.
This feature is further described in fig. 13, with an explanation of the fault determination in paragraph 0157:

    PNG
    media_image2.png
    709
    1374
    media_image2.png
    Greyscale

[0157] In FIG. 13, the value of the detection signal during the execution of the sub recipe stays within the range between the stable upper limit value and the stable lower limit value from the seventh execution time to the ninth execution time. Thus, it can be noted that the stable cycle number is three. In the case where the cycle number has reached the maximum cycle number prior to reaching the stable cycle number, it is determined that the end point detection is impossible (abnormality determination). Thus, a preset error process is performed.
In other words, when the device performs the number of cycles indicated by the maximum process frequency parameter without having completed at least a minimum (stable process frequency) number of iterations wherein the process was deemed to be stable, the device in the art generates an alarm stating that the end point could not be detected (cf. fig. 12B, “Generation of alarm indicating failure of automatic determination of end point detection” and paragraph 0157, “In the case where the cycle number has reached the maximum cycle number prior to reaching the stable cycle number, it is determined that the end point detection is impossible (abnormality determination).”). Finally, these cycles are successive (cf. paragraph 0146, “If the consecutive stable number is equal to or smaller than the stable cycle number”, also note depiction in fig. 13). Thus, Morita teaches “generate an alarm when the calculated value shows a predefined tendency in succession for a preset number of times”. Thus, Applicant’s arguments are not persuasive.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 6, 8, 9, and 11 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita, et al., Pre-Grant Publication No. US 2015/0368794 (“Morita”).
Regarding claim 1 and analogous claim 14, Morita teaches:
A substrate processing apparatus comprising: a main controller configured to execute a process recipe including a plurality of steps to perform a predetermined process on a substrate so as to acquire device data when executing the process recipe; and (Morita, paragraph 0066, “[0066] Next, referring to FIG. 3, descriptions will be made on a configuration of a control device 240 centered on a main controller 201 as a main control part. As illustrated in FIG. 3, a device controller 240 as a control device includes a main controller 201, a switching hub 215 connected to the main controller 201, a display controller 216 connected to the main controller 201, an auxiliary display controller 217 as an auxiliary display part connected to the main controller 201 via the switching hub 215, a transfer system controller 211 as a transfer control part, and a process system controller 212 as a process control part. The transfer system controller 211 and the process system controller 212 are electrically connected to the main 
a storage part configured to store the acquired device data, (Morita, paragraphs 0074 and 0084, “[0074] The concentration detector 252 is configured to detect a concentration of a reaction gas generated during gas cleaning. The process system controller 212 is configured to acquire a signal detected by the concentration detector 252 and to perform cleaning completion determination based on a behavior of a gas concentration obtained from the acquired signal. In this regard, the concentration detector 252 is a concentration detector capable of detecting a predetermined gas from an exhaust gas using, e.g., a Non-Dispersive Infrared (NDIR) spectrometer or a Fourier Transform Infrared (FTIR) spectroscope. In the embodiment of the present disclosure, the predetermined gas is silicon tetrafluoride (SiF4). … [0084] In the ROM 250 or the RAM 251, there are stored a sequence program, a plurality of recipes, input data (input instructions) input from the display device 218 as an operation part or the like, recipe commands, history data during execution of recipes, etc.”).
wherein the main controller is configured to: acquire the device data in a predetermined specific step among the steps constituting the process recipe; (Morita, paragraphs 0086 - 0087 and 0106, “[0086] In the present embodiment, the concentration detector 252 is configured by at least an NDIR 252a as an infrared sensor which detects a predetermined reaction gas when executing the cleaning of the interior of the process furnace 28 and a control part 252b which detects a signal transmitted from the NDIR 252a. [0087] The concentration detector 252 allows the NDIR 252a as an infrared sensor to measure a concentration of a predetermined gas generated when cleaning the interior of the process furnace 28 by executing a cleaning recipe among maintenance-purpose recipes, and allows the control part 252b to detect a signal from the gas concentration thus measured. The control part 252b transmits the detected signal as a cleaning completion determination signal to the process system controller 212. The process system controller 212 is configured to perform cleaning completion determination the device in the art monitors thickness of material deposited within the processing apparatus, and after completing a recipe (cf. paragraphs 0105 - 1016, etc.) the device determines if cleaning is needed (i.e. acquire the device data in a predetermined specific step among the steps constituting the process recipe)).
calculate a value of the acquired device data in the specific step; compare the calculated value with a value of the device data in the specific step calculated at a time of previous execution of the process recipe; and (Morita, paragraphs 0087 and 0108, “[0087] The concentration detector 252 allows the NDIR 252a as an infrared sensor to measure a concentration of a predetermined gas generated when cleaning the interior of the process furnace 28 by executing a cleaning recipe among maintenance-purpose recipes, and allows the control part 252b to detect a signal from the gas concentration thus measured. The control part 252b transmits the detected signal as a cleaning completion determination signal to the process system controller 212. The process system controller 212 is configured to perform cleaning completion determination based on the behavior of the determination signal. It goes without saying that the NDIR 252a and the control part 252b may have an integrated structure. Hereinafter, in the present embodiment, there may be a case where the concentration detector 252 is simply referred to as an NDIR 252. [0108] That is to say, the main controller 201 determines whether now is the maintenance time, by comparing at least one setting parameter, which is selected from the cumulative film thickness value, the use frequency 
generate an alarm when the calculated value shows a predefined tendency in succession a preset number of times. (Morita, paragraph 0146, fig. 12b; cf. paragraph 0157 and fig. 13, “[0146] If the consecutive stable number is equal to or smaller than the stable cycle number and if the execution frequency of the sub recipe (the total loop frequency) is equal to or smaller than the maximum loop frequency (the maximum cycle number), the sub recipe is executed again. On the other hand, if the execution frequency of the sub recipe (the total loop frequency) exceeds the maximum loop frequency (the maximum cycle number), an alarm indicating the incapability of end point detection is generated and the sub recipe is terminated to return to the cleaning recipe. [0157] In FIG. 13, the value of the detection signal during the execution of the sub recipe stays within the range between the stable upper limit value and the stable lower limit value from the seventh execution time to the ninth execution time. Thus, it can be noted that the stable cycle number is three. In the case where the cycle number has reached the maximum cycle number prior to reaching the stable cycle number, it is determined that the end point detection is impossible (abnormality determination). Thus, a preset error process is performed.”; when the device in the art executes a sub recipe for a maximum cycle number without detecting the end point (e.g. prior to reaching a stable cycle number, i.e. in succession a preset number of times) the device in the art generates an alarm indicating the incapability of end point detection (i.e. generate an alarm when the calculated value shows a predefined tendency)).

    PNG
    media_image3.png
    490
    690
    media_image3.png
    Greyscale

Regarding claim 2, Morita teaches:
The substrate processing apparatus of claim 1, wherein the storage part is configured to store a cleaning recipe for directly supplying a cleaning gas to an exhaust pipe by passing the cleaning gas by a process chamber for processing the substrate, and (Morita, paragraphs 0073, 0074, and 0232, “[0073] The gas supply flow rate controller 212c is configured by an MFC (Mass Flow Controller). The sequencer 212d is configured to control the supply of a gas from a process gas supply pipe or a purge gas supply pipe and the stop of the gas by opening or closing a valve 212D. Furthermore, the process system controller 212 is configured to control the gas supply flow rate controller 212c (the MFC) and the sequencer 212d (the valve 212D) so that the flow rate of the gas supplied into the process chamber 29 becomes a desired flow rate at a desired timing. [0074] The concentration detector 252 is configured to detect a 4). [0232] Preferably, the substrate processing apparatus of Supplementary Note 9 may further include: a memory part configured to store at least one recipe (cleaning recipe) for removing the deposit adhering to the component constituting the apparatus; and an execution part configured to execute the recipe stored in the memory part, wherein the cleaning recipe includes a cleaning step of executing a cleaning process, and in the cleaning step, a sub recipe including a gas cleaning process is repeatedly executed at least until the signal indicating the concentration of the predetermined gas reaches the predetermined upper limit value or less.”; the device in the art cleans a process chamber (i.e. by passing the cleaning gas by a process chamber for processing the substrate) and controls the cleaning process by monitoring exhaust gas (i.e. for directly supplying a cleaning gas to an exhaust pipe)).
wherein the main controller is configured to execute the cleaning recipe while generating the alarm. (Morita, paragraph 0120 (cf. 0087), “[0120] The scheduling start value information as the first setting value is configured to enable the change of the first setting value, the change of the maintenance process when the current value (the monitor value) has reached the first setting value, and the setting of generation or non-generation of an alarm when the current value (the monitor value) has reached the first setting value. The current first setting value is 20,000 nm (20 μm). The first setting value is appropriately corrected depending on the type or use of a film. If the current value 
Regarding claim 3, Morita teaches The substrate processing apparatus of claim 2, wherein the main controller is configured to execute the cleaning recipe after the process recipe is completed. (Morita, paragraphs 0104 and 0106, “[0104] By repeating the respective processes described above, the substrate processing apparatus 1 according to the present embodiment can form silicon films on the wafers 18 with high throughput. … (Maintenance Method of Substrate Processing Apparatus) [0106] The film forming process described above is performed for the purpose of forming films on the wafers 18. However, in reality, films are also formed on the components other than the wafers 18, for example, the reaction tube constituting the process chamber 29 and the boat 26. If the films are deposited thick, stresses acting on the films increase and cracks are generated. This may sometimes generate foreign substances (particles) within the process chamber 29. Thus, if the thickness of the films deposited within the process chamber 29 reaches a predetermined thickness as a result of repetition of the aforementioned film forming process, the substrate processing apparatus 1 according to the present embodiment carries out a below-described cleaning process as a maintenance process for maintaining the interior of the process chamber 29, etc.”; if needed, the device in the art executes a cleaning recipe after completing processing of substrate(s) and before beginning a subsequent substrate processing procedure (i.e. the main controller is configured to execute the cleaning recipe after the process recipe is completed)).
Regarding claim 4, Morita teaches:
The substrate processing apparatus of claim 1, wherein the process recipe includes at least a boat-loading process, (Morita, paragraph 0097, “(Loading Process) [0097] If a designated number of wafers 18 are charged to the boat 26, the boat 26 is moved up by the boat elevator 32 which operates pursuant to the instruction transmitted from the transfer system controller 110 and is loaded into the process chamber 29 formed within an inner tube of the process furnace 28. If the boat 26 is completely 
a preparing step, (Morita, paragraph 0098, “[0098] Thereafter, the interior of the process chamber 29 is vacuum-evacuated by an evacuation device pursuant to the instruction transmitted from the pressure controller 212b so that the internal pressure of the process chamber 29 becomes a predetermined film forming pressure (vacuum degree). At this time, the internal pressure of the process chamber 29 is measured by the pressure sensor 246. A pressure regulating device is feedback controlled according to the pressure information thus measured. Furthermore, the interior of the process chamber 29 is heated by the heater pursuant to the instruction transmitted from the temperature controller 212a so that the internal temperature of the process chamber 29 becomes a predetermined temperature. At this time, the power supply to the heater is feedback controlled according to the temperature information detected by the temperature sensor 263 as a temperature detector so that the internal temperature of the process chamber 29 becomes a predetermined temperature (film forming temperature). Subsequently, the boat 26 and the wafers 18 begin to be rotated by the rotating mechanism pursuant to the instruction transmitted from the transfer system controller 211.”; the device in the art heats substrate(s) before forming film (i.e. a preparing step)).
a film-forming process, (Morita, paragraph 0100, “(Film Forming Process) … [0100] The film forming gas (SiH2Cl2 gas) supplied into the process chamber 29 makes contact with the surfaces of the wafers 18 when passing through the interior of the process chamber 29. At this time, a thin film, namely a silicon film (hereinafter simply referred to as a Si film), is deposited on each of the surfaces of the wafers 18. If a predetermined processing time is elapsed and if a silicon film having a predetermined film thickness is formed, the valve is closed and the supply of the film forming gas (the SiH2Cl2 gas) into the process chamber 29 is stopped.”).
a purging step and (Morita, paragraph 0101, “[0101] Then, while continuously supplying the N2 gas into the process chamber 29, the interior of the process chamber 29 is 2 gas, the internal pressure of the process chamber 29 is returned to an atmospheric pressure by adjusting the opening degree of the pressure valve 242 as a pressure regulating part. Moreover, the power supply to the heater is stopped and the internal temperature of the process chamber 29 is lowered to a predetermined temperature (a wafer unloading temperature). The pressure valve 242 may be an APC valve.”).
a boat-unloading process, and (Morita, paragraph 0102, “(Unloading Process) [0102] If the film forming process with respect to the boat 26 is completed, the rotation of the boat 26 and the wafers 18 performed by the rotating mechanism is then stopped pursuant to the instruction transmitted from the transfer system controller 211. The lower end of the manifold is opened by moving the seal cap 34 down using the boat elevator 32. The boat 26 which holds processed wafers 18 is unloaded to the outside of the process chamber 29.”).
wherein the specific step is selected from the boat-loading process and the preparing step prior to the film-forming process. (Morita, paragraph 0108, “[0108] That is to say, the main controller 201 determines whether now is the maintenance time, by comparing at least one setting parameter, which is selected from the cumulative film thickness value, the use frequency and the use time of the process tube or the like, with a predetermined threshold value. If it is determined that now is the maintenance time, the process recipe under execution is normally completed as it is, but a process recipe for performing a batch process next time is not executed.”; if needed, the device in the art executes a cleaning recipe after completing processing of substrate(s) and before beginning a subsequent substrate processing procedure (i.e. the boat-loading process)).
Regarding claim 5, Morita teaches The substrate processing apparatus of claim 1, wherein the specific step is a process of starting evacuation from an atmospheric pressure. (Morita, 
Regarding claim 6, Morita teaches The substrate processing apparatus of claim 1, wherein the main controller is configured to acquire a maximum value of the device data in the specific step. (Morita, paragraph 0138, “[0138] On the setting screen, there are displayed an item for performing end point detection, a stable upper limit value, a stable lower limit value and a stable cycle number. The setting screen is configured so that the stable upper limit value, the stable lower limit value and the stable cycle number can be set. Predetermined numerical values are set as the stable upper limit value and the stable lower limit value. Basically, 0 is designated as the stable lower limit value. Furthermore, the stable cycle number is a numerical value used in calculating the maximum cycle number.”).
Regarding claim 8, Morita teaches The substrate processing apparatus of claim 1, wherein the device data is at least one device data selected from the group of a current value, a rotational speed, and a back pressure of an auxiliary pump in the specific step. (Morita, paragraph 0116, “[0116] The item numbers are composed of buttons (icons). If one of the item numbers is pushed down, the maintenance information display screen migrates to a maintenance setting screen illustrated in FIG. 6B which will be described later. The maintenance names are appropriately given. The maintenance items are configured so that a non-operation time and the like can be set in addition to a film thickness value. The first setting value is a threshold value which designates a cleaning period. If the current value reaches the first setting value, a predetermined maintenance process is performed. The second setting value is a maintenance limit value. When the current value has reached the maintenance limit value, it is determined that a recovery process (recovery to a state in which substrate processing can be performed) cannot be performed during the maintenance. In this case, the apparatus is stopped immediately.”).
Morita teaches:
The substrate processing apparatus of claim 1, further comprising: a display part, (Morita, paragraph 0068, “[0068] The display controller 216 is connected to a display device 218 as a display part by, e.g., a video cable.”).
wherein the main controller is configured to display contents of the alarm on the display part. (Morita, paragraph 0124, fig. 6B, “[0124] Then, the editing of the maintenance name is performed by directly manually inputting a predetermined maintenance name to the cell, or by selecting a maintenance name displayed in a cell on a predetermined input screen or a predetermined selection screen. Similarly, the editing of a maintenance process cell (an indication of maintenance job automatic start in the figure) and an alarm generation/non-generation cell (an indication of no alarm in the figure) of the scheduling start value information is performed.”).
Regarding claim 11, Morita teaches The substrate processing apparatus of claim 1, wherein the preset number of times is set to three times or larger and seven times or smaller. (Morita, paragraph 0157, fig. 13, “[0157] In FIG. 13, the value of the detection signal during the execution of the sub recipe stays within the range between the stable upper limit value and the stable lower limit value from the seventh execution time to the ninth execution time. Thus, it can be noted that the stable cycle number is three. In the case where the cycle number has reached the maximum cycle number prior to reaching the stable cycle number, it is determined that the end point detection is impossible (abnormality determination). Thus, a preset error process is performed.”).
Regarding claim 12, Morita teaches The substrate processing apparatus of claim 1, wherein the predefined tendency is set for each of the device data. (Morita, paragraph 0108, “[0108] That is to say, the main controller 201 determines whether now is the maintenance time, by comparing at least one setting parameter, which is selected from the cumulative film thickness value, the use frequency and the use time of the process tube or the like, with a predetermined threshold value. If it is determined that now 
Regarding claim 13, Morita teaches The substrate processing apparatus of claim 1, wherein the main controller is configured to generate the alarm when the predefined tendency in each of the device data changes. (Morita, paragraph 0120, “[0120] The scheduling start value information as the first setting value is configured to enable the change of the first setting value, the change of the maintenance process when the current value (the monitor value) has reached the first setting value, and the setting of generation or non-generation of an alarm when the current value (the monitor value) has reached the first setting value. The current first setting value is 20,000 nm (20 μm). The first setting value is appropriately corrected depending on the type or use of a film. If the current value exceeds the first setting value, a predetermined maintenance-purpose recipe is executed.”).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Nakamura, et al., Pre-Grant Publication No. US 2013/0304419 (“Nakamura”).
Morita teaches the substrate processing apparatus of claim 1.
Morita does not explicitly teach wherein the main controller is configured to calculate an average value of the device data in the specific step..
Nakamura teaches wherein the main controller is configured to calculate an average value of the device data in the specific step. (Nakamura, paragraphs 0056 - 0057, “[0056] The average data calculating section 24 calculates average data 44 from the model data 43, and stores the average data 44 in the data holding section 29. [0057] The threshold value setting section 25 calculates upper and lower variable threshold value data 45 that changes with time from the average data 44, calculated by the average data calculating section 24, and from pre-inputted coefficient data 46 and correction value data 47. The upper and lower variable threshold value data 45 refers to data on upper and lower variable threshold values. A method for calculating the upper and lower variable threshold value data 45 will be described later.”).
In view of the teachings of Nakamura it would have been obvious for a person of ordinary skill in the art to apply the teachings of Nakamura to Morita before the effective filing date of the claimed invention in order to provide a variable threshold determining ability that increases overall accuracy as the device is operated (cf. Nakamura, “[0005] As described above, in the monitoring apparatus described in patent document 1, the abnormal data extraction section extracts and determines an abnormality based on the upper and lower constant threshold values. Accordingly, the monitoring apparatus cannot extract and determine the occurrence of an abnormality in processing, e.g. in the timing of processing, if the data value, corresponding to the abnormality, lies between the upper and lower constant threshold values. This leads to a lowering of the accuracy of abnormality determination.”).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116